DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
Applicant’s amendment filed After Final on March 29, 2022, has been entered.  Claims 1 and 22 have been amended as requested.  Claims 4, 6-16, 18-21, 23-31, and 33-36 have been cancelled.  Thus, the pending claims are 1-3, 5, 17, 22, 32, and 37-42.  
The amendment to the claims is sufficient to overcome the claim rejections under 35 USC 112 as set forth in sections 8 and 10 of the last Office action (Final Rejection mailed December 17, 2021).  
Applicant’s request for reconsideration of the finality of the rejection of the last Office action (Remarks, page 12, 2nd paragraph – page 13, 4th paragraph) is persuasive and, therefore, the finality of that action is withdrawn.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 3, 5, 22, and 37-42 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention. 
Embodiment (b) of claims 1 and 22 has been amended to recite “(b) the top layer coupling feature being a plurality of top layer spaced frame members each extending across a dimension of the top layer and the base layer coupling feature being a plurality of notches in the base layer sized, shaped and positioned to mate with corresponding ones of the top layer spaced frame members.”  Note the claims were previously rejected under 35 USC 112(a) since the specification as originally filed only provides support for a single shaped feature 40 extending across a width direction, rather than the claimed plurality of frame members extending in a length or width direction.  (See section 7 of the last Office action.)  In response to said previous rejection, applicant has amended Figure 2 with additional reference numbers and amended the claim to recite “a dimension” (Remarks, page 14, 1st paragraph).  While said amendment overcomes the previous rejection, a new rejection for the scope of “a dimension” is being made.  Specifically, the specification as originally filed only supports a mating frame 34 with shaped features 40 extending across a width direction (section [0054]).  Note the scope of “a dimension” is broader than that of “a width direction.”  Hence, claims 1 and 22 are rejected as containing new matter.  Claims 2, 3, 5, and 37-42 are also rejected for their dependency upon claims 1 and 22.  
Additionally, claims 1 and 22 have been amended to limit the bosses and pockets of embodiment (e) to being “spaced across a non-perimeter region of the top layer.”  However, the specification as originally filed does not support the negative limitation of “a non-perimeter region.”  MPEP 2173.05(i), Negative Limitations, states “Any negative limitation or exclusionary proviso must have basis in the original disclosure.”  See Ex parte Grasselli, 231 USPQ 393.  The mere absence of a positive recitation is not basis for an exclusion.  Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112 (a) as failing to comply with the written description requirement.  Note Figure 21 shows the bosses and pockets spaced across the entirety of the top layer and base layer, respectively, including a perimeter region. Hence, claims 1 and 22 are rejected as containing new matter.  Claims 2, 3, 5, and 37-42 are also rejected for their dependency upon claims 1 and 22.  
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3, 5, 17, 22, 32, and 37-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 17 and 32 stand rejected (as set forth in section 10 of the last Office action) as indefinite for the recitation “a plurality of top layers each of which is selectively, sequentially and serially coupled to the base layer to thereby construct the floor mat.”  
Specifically, the scope of “selectively, sequentially and serially coupled to the base” is unclear.  Applicant amended the claims from “selectively and serially coupled” to “selectively, sequentially and serially” in response to the previous claim rejection under 35 USC 112 (section 9 of the Non-Final Rejection mailed July 21, 2021) based upon the examiner’s claim interpretation thereof.  However, applicant’s arguments in support of the amendment state “‘sequentially’ is a synonym for the word ‘serially’” (Amendment filed October 14, 2021, paragraph spanning pages 15-16).  If the two words are synonymous, then how is the amended scope different than the original scope?   
Additionally, it is unclear if applicant intends to claim a floor mat having more than one top layer at a time or a floor mat comprising a single base and multiple top layers, wherein only one of the top layers is employed at a time to form the floor mat.  If the former is the case (a single floor mat having more than one top layer at a time), it is unclear how said top layers are “selectively, sequentially and serially coupled to the base.”  If the latter is the case (a floor mat with multiple top layers that are employed one at a time), it is unclear how the claimed single floor mat (i.e., “A floor mat”) can comprise “a plurality of top layers” to thereby construct said “A floor mat.”  If the top layers are “selectively, sequentially and serially coupled to the base,” applicant is really claiming a floor mat kit or a floor mat system comprising one base and multiple top layers instead of a singular separable floor mat.  
For examination purposes, the limitation “A floor mat…comprising…a plurality of top layers each of which is selectively, sequentially and serially coupled to the base layer to thereby construct the floor mat” is interpreted as a floor mat comprising a top layer that is capable of being removed and replaced with another top layer.  In other words, said limitation is interpreted as a functional limitation wherein a floor mat comprising a single top layer has a function of being removable and replaceable.  
Independent claims 1 and 22 are rejected as indefinite for the recitation “a plurality of top layers each of which is capable of being coupled to the base layer, removed from the base layer and then replaced with another top layer to thereby construct the floor mat.”  It is unclear if more than one of the plurality of top layers are coupled to the base layer at a time or if only one of the plurality of top layers is coupled at a time and the others of the plurality of top layers exist elsewhere uncoupled to the base layer.  If the former is the case, the claim is indefinite for not clearly stating the plurality of top layers are all coupled to the base layer.  If the latter is the case, the claim is indefinite for claiming components that are not presently a component of the floor mat but rather a component of a future unknown state. Hence, claims 1 and 22 are rejected as being indefinite.  Claims 2, 3, 5, and 37-42 are also rejected for their dependency upon claims 1 and 22.  
For examination purposes, the limitation “A floor mat…comprising…a plurality of top layers each of which is capable of being coupled to the base layer, removed from the base layer and then replaced with another top layer to thereby construct the floor mat” is interpreted as a floor mat comprising a top layer that is capable of being removed and replaced with another top layer.  In other words, said limitation is interpreted as a functional limitation wherein a floor mat comprising a single top layer has a function of being removable and replaceable.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 22, 37, and 38 stand rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0037949 issued to Dawson et al. as set forth in section 13 of the last Office action.
Specifically, Dawson discloses a two part floor covering (i.e., floor mat) comprising a mat overlaying a base and having a fastening system to engage the mat with the base (abstract, section [0018], and Figure 3).  The base may comprise a tray having a recess or cavity and a raised border (i.e., peripheral lip or perimeter frame) surrounding the tray around the perimeter of said base (section [0018] and Figure 2).  The mat may comprise a sheet-like substrate having pile yarns extending therefrom (i.e., a pile fabric) (section [0018] and Figure 1).  The fastening system may comprise a hook fastener attached to either the mat or base and a corresponding loop, hook, or fabric fastener attached to the other of the mat or base (section [0019] and Figure 4).  Due to the fastening system, the mat can be readily removed for laundering (i.e., machine washable) or disposal and replaced with another mat (section [0050]) (i.e., a plurality of mats selectively, sequentially and serially coupled to the base).  
The base may be elastomers, such as natural and synthetic rubbers, thermoplastic and thermoset resins, or metal (section [0048]), all of which would be impervious to water unless intentionally rendered permeable.  The base may be subdivided into two or more recessed trays to overlay two or mats therein (section [0047]).  
The hook fastener system may not cover the entire surface of the tray or the mat, but rather may be spaced apart in discrete areas, for example around the edges thereof (i.e., a frame-like structure) (section [0053]).  The floor covering may also incorporate one or more other techniques to provide a high coefficient of friction between the mat and the base to inhibit relative lateral movement therebetween (section [0057]).  One such technique is having a textured surface (i.e., non-planar surface), such as embossment or granular surface, on the underside of the mat, on the upper surface of the tray, or both (section [0058]).  Another technique is to provide both surfaces of the mat and tray (i.e., a non-perimeter region of the mat and tray) with complimentary surface structures, such as raised areas (e.g., spaced non-planar projections or bosses) and complementary valleys (e.g., spaced recesses or pockets) (section [0060]).  A third technique is to provide surface projections (i.e., without a complimentary structure) on one or both surfaces of the mat and tray base (section [0061] and Figures 5 and 6).  
The floor covering may also include an alignment and deployment mechanism (section [0064]). In one embodiment, a floor mat comprises corner attachment means for aligning and deploying the mat onto the base, wherein said means comprises a male portion contained with the base or mat and a corresponding female portion contained in the mat or base, respectively (sections [0070] and [0073] and Figures 10A, 10B, 11A, and 11B).  Specifically, Figure 11B shows the mat overlaying on the perimeter frame of the base, wherein the frame of the base has female corner attachment means (i.e., a plurality of spaced pockets) that complement the male corner attachment means (i.e., a plurality of spaced bosses) at the corresponding corners of the mat (i.e., in a frame-like manner).  In another embodiment, the fabric of the mat is truncated from a perimeter (i.e., framed) portion of the corners in order to provide for said corner attachment means (section [0071] and Figure 10C).  Figure 10B shows a textile component 410 having a female coupling means 418 that corresponds to a male coupling means or pin 416 of the base component.  Figure 10D shows a frame portion (i.e., non-fabric portion) of textile component 410) comprising a hole for engagement with a pin attached to the base component.  Another means of aligning and deploying the mat onto the base comprises alignment pins (i.e., projections or bosses) or grommets and complimentary holes (i.e., pockets) or complimentary strong magnets molded into or glued to the back of the top mat and the base (sections [0078] and [0079]).  The magnets of the top mat are associated with complimentary holes with or without magnets in the base (section [0079]).  
Thus, while the cited Dawson reference does not explicitly exemplify an embodiment comprising magnetic bosses and pockets spaced across a non-perimeter region of the top layer, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the disclosed magnetic means embodiment with another embodiment such as the bosses and pockets spaced apart across the entire surface of the floor mat.  Note the reference teaches the magnetic pins and holes may be used in combination with the other disclosed alignment and deployment techniques, high coefficient of friction system, and/or fastener system in order to inhibit lateral movement between the mat and the base while allowing for efficient installation thereof (sections [0020], [0040], [0057], [0079] - [0081], and claims 7, 10, 15, 25, and 29).  Such a modification would have yielded predictable results to the skilled artisan (i.e., alignment of the mat with the base due to the complimentary pockets and bosses and having improved adhesion therebetween due to the magnetic attraction of said pockets and bosses while being easy to install).  Therefore, applicant’s embodiment (e) of claims 1-3, 5, and 22 are held to be obvious over the cited prior art.  
Regarding claims 37 and 38, wherein embodiment (a) is limited to having mating chamfered corners, Dawson fails to teach such chamfered corners.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Dawson invention such that the attachment means comprises complimentary chamfered corners since such a modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47.  Motivation to do so would be to further enhance the alignment and deployment of the multicomponent floor mat.  Hence, absent a showing of unexpected results achieved therefrom, claims 37 and 38 stand rejected as being obvious over the cited prior art.  
Claims 1-3, 5, and 22, 37, and 38 stand rejected under 35 U.S.C. 103 as being unpatentable over US 2016/00347949 issued to Dawson et al. in view of US 5,524,317 issued to Nagahama et al., as set forth in section 14 of the last Office action.
In the alternative, embodiment (a) of claims 1 and 22 are rejected over Dawson in view of Nagahama.  Dawson teaches top fabric component having frame-like embodiments of a top layer coupling feature.  However, Dawson fails to teach the top mat layer comprises a non-fabric frame portion that is larger than the base so as to cover said base when coupled thereto.  However, such floor mats are known in the art.  For example, Nagahama teaches a separable floor mat comprising a mat body and an elastomeric base, wherein said mat body and base are coupled by magnetic attraction (abstract).  The mat body comprises a pile fabric surrounded by a frame-like peripheral portion comprising an elastomer (abstract and Figures 1 and 2).  The mat body is larger in size so as to completely cover the base when coupled thereto (col. 4, lines 7-26 and Figure 2).  
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Dawson floor mat to have a configuration as disclosed by Nagahama, wherein the mat layer has an elastomeric frame surrounding the pile fabric such that the mat layer is larger in size than the base and covers said base when coupled thereto.  Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention suggested by the combination of Dawson and Nagahama such that the attachment means comprises complimentary chamfered corners in the top layer and base layer since such a modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47.  Motivation to do so would be to further enhance the alignment and deployment of the multicomponent floor mat by having mating corners.  Hence, absent a showing of unexpected results achieved therefrom, claims 1-3, 5, and 22, 37, and 38 stand rejected as being obvious over the cited prior art.  


Allowable Subject Matter
Claims 17 and 32 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
While prior art of Dawson and Nagahama suggest a separable floor mat comprising a base layer having a coupling feature and top layer having a coupling feature, wherein the top layer has a fabric component surrounded by a frame component and is larger than the base layer to cover said base layer, and wherein the base layer coupling feature further comprises a non-planar surface to engage the top layer, said prior art fails to teach or suggest the addition of a grid component to the top layer, wherein said grid defines spaced apertures providing permeability to the top layer and providing structural stability to the top layer.  Hence, claim 17 contains allowable subject matter.
Additionally, while prior art of Dawson and Nagahama suggest a separable floor mat comprising a base layer having a coupling feature and top layer having a coupling feature, wherein the top layer has a fabric component that is washable when separate from the base layer, and wherein the base layer and top layer coupling features comprise non-planar surfaces to engage with each other, said prior art fails to teach or suggest the addition of a grid component to the top layer, wherein said grid defines spaced apertures providing permeability to the top layer and providing structural stability to the top layer.  Hence, claim 32 contains allowable subject matter.


Response to Arguments
Applicant’s arguments filed with the amendment have been fully considered but they are not persuasive.
Applicant traverses the prior art rejection of the claims over Dawson by arguing said rejection does not provide any motivation to combine the different techniques disclosed in Dawson to arrive at embodiment (e) or (d) (Amendment, page 17, 1st paragraph and page 21, 2nd paragraph).  Applicant asserts the combination thereof would provide a redundant advantage (Amendment, page 17, 2nd paragraph – page 18, 3rd paragraph and page 21, 3rd paragraph).  Applicant also argues the rejection is based upon hindsight reasoning (Amendment, page 18, 2nd paragraph).  
The examiner respectfully disagrees.  As set forth above, the Dawson reference teaches the magnetic pins and holes may be used in combination with the other disclosed alignment and deployment techniques, high coefficient of friction systems, and/or fastener systems in order to inhibit lateral movement between the mat and the base while allowing for efficient installation thereof (sections [0020], [0040], [0057], [0079] - [0081], and claims 7, 10, 15, 25, and 29).  Such a modification would have yielded predictable results to the skilled artisan (i.e., alignment of the mat with the base due to the complimentary pockets and bosses and having improved adhesion therebetween due to the magnetic attraction of said pockets and bosses while being easy to install).  It must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  Thus, proper motivation is provided by the reference itself and is not based upon hindsight reasoning.
Applicant’s arguments regarding embodiment (d), wherein Dawson fails to teach the pins engage with the fabric component of the top layer extending within the frame (Amendment, page 22, 2nd paragraph – page 23, 2nd paragraph), have been found persuasive. As such, the rejection of embodiment (d) over Dawson has been withdrawn.  Additionally, the rejection of embodiment (a) over Dawson alone has been withdrawn in view of applicant’s arguments (Amendment, paragraph spanning pages 23-24 – page 29, 1st paragraph).  
Regarding the rejection of embodiment (a) over Dawson in view of Nagahama, applicant argues said rejection is defective in light of the doctrine of redundant advantage (Amendment, page 30, 1st paragraph).  This argument is found unpersuasive since, as set forth above, Dawson teaches the various alignment and deployment techniques, high coefficient of friction systems, and fastener systems may be used in combination to enhance the inhibition of lateral movement while providing easy installment thereof.  Therefore, applicant’s arguments are found unpersuasive and the above rejections stand.  

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cheryl Juska whose telephone number is (571)272-1477.  The examiner can normally be reached on 10 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Cheryl Juska/Primary Examiner
Art Unit 1789                                                                                                                                                                                                        May 3, 2022